UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 95-3007



SALLY N. NOVERAS,

                                              Plaintiff - Appellant,

         versus

BON SECOURS HOSPITAL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-94-3319-HAR)


Submitted:   March 19, 1996                 Decided:   March 28, 1996


Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Sally N. Noveras, Appellant Pro Se. Lawrence Stewart Wescott,
ASTROTH, SEROTTE & ROCKMAN, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting De-

fendant's motion for summary judgment in Appellant's action brought

under Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§

2000e-2, -3, -5 (West 1994). We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,
we affirm on the reasoning of the district court. Noveras v. Bon
Secours Hospital, No. CA-94-3319-HAR (D. Md. Oct. 27, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2